Judgment of the County Court, Westchester County, rendered June 29, 1967, modified, on the law and the facts, by reversing the conviction and sentence on the count of rape in the first degree and dismissing said count. As so modified, judgment affirmed. With respect to the charge of first degree rape, there was insufficient corroboration to support the complainant’s story that the alleged attacks were committed by force, against her will and without her consent. Beldock, P. J., Christ, Brennan, Hopkins and Martuscello, JJ., concur.